Citation Nr: 1726527	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.  

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for a throat disorder diagnosed as allergic rhinitis.

4. Entitlement to an evaluation in excess of 20 percent for residuals of a fractured clavicle with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from October 1960 to December 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the Board at a February 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the Veteran's bilateral eye disability is etiologically related to his active duty service.

2. The preponderance of the evidence demonstrates that the Veteran's vertigo is not etiologically related to his active duty service.

3. The preponderance of the evidence demonstrates that the Veteran's throat disorder, diagnosed as allergic rhinitis, is not etiologically related to his active duty service.  

4. Prior to September 27, 2016, the Veteran's right shoulder disability was manifested by painful motion and lack of endurance, with no compensable loss of range of motion.  

5. From September 27, 2016, the Veteran's right shoulder disability was manifested by painful limitation of motion to 80 degrees flexion and abduction, and functional loss manifested by flare-ups twice a month limiting use of the shoulder, and lack of endurance.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral eye disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   

2. The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3. The criteria for service connection for a throat disorder, diagnosed as allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

4. Prior to September 27, 2016, the criteria for a disability rating greater than 20 percent for the Veteran's right shoulder disability were not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

5. From September 27, 2016, the criteria for a disability rating of 30 percent for the Veteran's right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Limited service treatment records are associated with the claims file.  VA exhausted all attempts to obtain these records, informed the Veteran of this fact, and requested he submit any service records in his possession, which he did.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations where appropriate in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate bases for the diagnoses and opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the Veteran was provided a hearing before the Board in February 2016.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Bilateral Eye Disability

The Veteran carries a current diagnosis of "dry eye syndrome," furnished at a January 2017 VA eye examination.  Hence, the first element of service connection is satisfied.  The Veteran's service treatment records confirm that in April 1961, he suffered flash burns to both eyes while learning to weld.  He complains that he has suffered from symptoms including dry eyes since that time.  

At the Veteran's January 2017 eye examination, the examiner indicated that the Veteran's dry eye syndrome, from which he has suffered since the in-service injury, was more likely than not etiologically related to the injury, likely due to "some aggravation to the conjunctiva and cornea leading to increased symptoms of dryness."  This opinion is afforded great weight, as it is adequately reasoned and based on a thorough review of the record.

Although the record contains an earlier VA opinion, furnished pursuant to a September 2014 examination, that examiner's negative etiological opinion stated that the Veteran's service treatment records did not document "any flash burns to the eyes" during active military service, which statement is plainly false.  As the opinion appears to be predicated on this false proposition, no weight is given to the September 2014 examiner's opinion.

In view of the totality of the evidence, the Board finds that the Veteran's bilateral eye condition is causally related to his active service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)
Vertigo

November 2011 VA treatment records reveal complaints of vertigo, the Veteran stated he experienced a sensation of the room spinning around him.  VA treatment records from March 2008 show the Veteran endorsed having experienced similar symptoms for two to three years; providers indicated there were "no known causing factors," but that the Veteran's first experience of vertigo coincided with his eating peanuts.  

September 2009 VA treatment records indicate that "[m]icrovascular change," and "[m]ild loss of T2 flow-void within the proximal basilar artery" may be responsible for his symptoms.  

The Veteran underwent a VA examination in January 2017.  The examiner concluded that the Veteran's vertigo is "less likely than not service related as it did not start in service nor [are] any of the service-related conditions a cause of vertigo."  The Board agrees.  The Veteran's service treatment records are silent for any similar complaints, and the Veteran did not advance his first complaints of vertigo until many years after separation.  Moreover, no treating or examining provider has opined that the Veteran's vertigo is etiologically related to service, or to any other service-connected disability.  

In summary, the preponderance of the evidence indicates the Veteran's vertigo did not begin until well after separation in1964, and there is no significant evidence in the record to suggest an etiological connection to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Throat Disorder

The Veteran's service treatment records reveal a long-lasting bout of tonsillitis, during which he was hospitalized at least twice for treatment.  He subsequently underwent a tonsillectomy.  He contends his current allergic rhinitis is etiologically related to his in-service tonsillitis and/or his tonsillectomy.  However, the record does not support this contention.  

November 2007 VA treatment notes characterize the Veteran's ears, nose and throat as "within normal limits."  At an October 2012 VA examination, the examiner indicated the Veteran had no throat diagnosis of any kind.  His allergic rhinitis does not appear to have been diagnosed until January 2016, in a VA otolaryngology outpatient note.  

The Veteran underwent a VA examination in September 2016.  The examiner opined that the Veteran's current allergic rhinitis was unrelated to his tonsillitis or tonsillectomy in service, based principally on the fact that complaints only began recently.  The Board affords this opinion considerable weight, as no treating provider or examiner has opined otherwise.  In short, there is no significant medical evidence of record establishing any link between the Veteran's current allergic rhinitis and any in service event or injury, including tonsillitis or its treatment.  

While the Board has considered the Veteran's lay statements, it gives greater probative weight to the medical evidence and the opinion of the VA examiner in this case, as the question of whether a current diagnosis of allergic rhinitis is etiologically related to a remote case of tonsillitis exceeds the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As such, the Board finds that the preponderance of the evidence is against the instant claim, and service connection is denied.

Again, in reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating for Right Shoulder Disability

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  The Board notes that this Diagnostic Code, and all diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a veteran is left or right handed.  The Veteran has reported he is right handed.  Thus, this appeal concerns his dominant or "major" arm.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

Although the Veteran's disability was initially rated under Diagnostic Code 5010 for traumatic arthritis, it has since been recharacterized.  The Veteran suffered a broken collarbone in service, and his current disability has been found to flow from that initial injury.  The disability is manifested by pain and limitation of motion of the right arm, and is therefore best contemplated by 38 C.F.R. § 4.71a.  

The Veteran contends that his right shoulder disability warrants a higher disability rating than is currently assigned.  A 2008 VA examination showed essentially normal right shoulder range of motion, with additional functional limitation due to pain and lack of endurance.  VA treatment records from April 2010 reveal complaints of progressively worsening shoulder pain lasting over ten years, with the Veteran noting he was able to manage symptoms through physical therapy and a home exercise program, rating his pain levels at 3/10 intensity.  

Private treatment records from August 2011 show right shoulder crepitus, with discomfort on testing at the acromioclavicular joint.  Diagnostic imaging showed a healed clavicle fracture with 50 percent displacement, resulting in advanced arthritis, alleviated only somewhat with anti-inflammatory medications.  However, J.H. a treating provider, confirmed that "[f]unctionally, [the Veteran] is intact."  

Although the record does not indicate the Veteran sought or received extensive treatment for his shoulder during the more recent portion of the appeal period, a September 2016 VA examination does show he has lost a degree of range of motion in his shoulder due to pain.  Testing showed flexion to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  The Veteran complained of painful motion on testing.  No loss of function was noted after repetitive testing, there was no evidence of pain with weight bearing, and no localized tenderness to palpation.  The Veteran stated that he generally suffers two "flare-ups" per month, generally lasting four hours, sometimes longer during which he cannot use the shoulder.  The Veteran also indicated his symptoms worsen with continued use of the joint. Muscle strength testing was normal. The examiner indicated he was unable to furnish an opinion with respect to loss of function with repetitive use over time, or during flare-ups, because the examination was not being conducted under those conditions.  

In reviewing these results, the Board finds that a higher rating of 30 percent is warranted from September 27, 2016, the date of the most recent VA examination, but no increase is warranted prior to the September 27, 2016, examination.  Prior to September 2016, the Veteran did no demonstrate compensable limitation of motion, and is compensated for painful motion causing functional loss. Given that his range of motion is not demonstrated to be greater than shoulder level, and compensation is being provided for his functional complaints of pain and loss of motion during flare-ups for this period, the Board finds that a higher rating is not warranted.  As for the period beginning on September 27, 2016, the criteria of Diagnostic Code 5201 provide that a 30 percent rating is appropriate where motion of the major arm is limited to midway between the side and shoulder level, or approximately 45 degrees of forward flexion or abduction.  In contrast, a 20 percent rating is appropriate where motion of the major arm is limited to shoulder level, or approximately 90 degrees of forward flexion or abduction.  In this case, testing confirms the Veteran is incapable of 90 degrees of forward flexion or abduction; but he is not limited to 45 degrees of motion, or halfway between the shoulder and the side, as required for a 30 percent rating. However, the evidence does demonstrate that the Veteran suffers from flare-ups twice a month which prohibit use of his shoulder and that his symptoms increase upon use. Thus, factoring in functional loss to the documented limitation of motion to 80 degrees, application of the next highest rating of 30 percent is appropriate.  See Deluca, 8 Vet. App. 202.  A higher rating of 40 percent is not warranted as there is no evidence that the Veteran's range of motion is limited to 25 degrees from his side even with consideration of functional loss.  

Moreover, as noted above, application of another code is unwarranted.  There is no evidence of ankylosis of the shoulder joint, nor of loss, malunion or fibrous union of the humerus.  As such, a higher rating would be unavailable under another Diagnostic Code applicable to the shoulder.   

In sum, while the evidence predating the September 2016 VA examination does not reveal a compensable limitation of motion, the Veteran having been compensated for painful motion during that period, testing conducted at that examination shows worsening symptoms and loss of range of motion.  Hence, the Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's right shoulder disability is not warranted prior to September 27, 2016.  From September 27, 2016, entitlement to a 30 percent rating is warranted.  


ORDER

Service connection for a bilateral eye disability, diagnosed as dry eye syndrome, is granted.

Service connection for vertigo is denied.

Service connection for a throat disorder, diagnosed as allergic rhinitis, is denied.

Entitlement to an increased rating in excess of 20 percent for a right shoulder disability prior to September 27, 2016 is denied.

Entitlement to a rating of 30 percent for a right shoulder disability from September 27, 2016 is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


